Title: To Thomas Jefferson from Thomas Munroe, 27 May 1804
From: Munroe, Thomas
To: Jefferson, Thomas


          
            Sir,
            Sunday Evening 27th May 1804
          
          Conceiving it to be my duty to endeavor to obtain your opinion and sanction in all matters appertaining to the Appointment which I have the honor of holding under you, the duties where of (altho’ comparatively trivial & unimportant, are to be executed under your immediate direction, I feel a diffidence and reluctance in doing any thing which from its nature may possibly be disapproved by you, Sir—I therefore trust I shall be excused for having so frequently endeavored to know your pleasure respecting City matters before I acted; but I fear my applications have sometimes been deemed troublesome, and have interrupted you when engaged in the important affairs of Government; altho’ I have always endeavored to avoid it as much as possible by enquiring whether you were engaged in conversation with public characters or others, when interruption might be disagreeable & improper; feeling, as was my duty, the utmost desire to conform to your wishes in obtaining your directions with all possible convenience to you.—
          With this apology I will hope for your indulgence in the present application, which I make in writing as it may possibly be less troublesome to you, than being waited on and conversed with.—
          Mr. Lenthall says he wishes to begin to take the blue stone from the Avenue to the Capitol tomorrow morning, for that, in consequence of further disappointments by the Contractor yesterday & the day before the quantity on hand is very small—I did not know when I had the honor of seeing you last that this stone would be wanted so soon, and therefore did not fully understand your intentions & final instructions as to the gravel foot ways—. We have about $5,500, the unexpended balance of the Appropriation of 1803, which is applicable to the improvement of the Avenue—Lenthall estimates the stone pavement at between 6 & 700 perches which at $2.25100 pr perch (the price the other stone costs including drayage) will amt to from $1,200 to $1500—. I cannot exactly ascertain what the two foot ways on the south side cost, but I see the rolls of Carters & Labourers for the two months in which they were made and other things done amount to about $1000.
          It seems to be the General opinion that those ways are too narrow & are liable to some other inconveniences & objections, and that if the two were shovell’d into one, and a corresponding way made on the north side it would be the best plan that can be adopted—If I understood you Sir, you meant to have two ways on the north side like those on the south side, that is, a gravel way where the stone now is, & another within the first row of trees, or that, substituting gravel for the present stone pavement might suffice for sometime—The ground on which the stone lies is raised with sand &c six or eight inches which would make a gravelled way quite dry, but it is not in a line with either of the ways on the south side; is deemed too narrow; occupies part of the space for the permanent brick pavement and it is thought that its height & the dug ditch on the side would render it dangerous to walk in the night & in rainy freezing weather on a gravelled way laid there and raised in the middle; for which reasons it is supposed it might be better to shovel the sand from its present bed to the space between the rows of trees so as to make a way twelve feet wide or thereabouts to correspond with that proposed to be made on the South side by uniting the two present ways in one—. I yesterday mentioned to Mr King that you had given permission to take up the stone pavement, and that there were to be one or more gravelled ways made—he asked if he should commit to writing some of his ideas on the subject, and this morning sent me the enclosed; part of which, perhaps, is unnecessary to be considered at this time, as it relates to permanent arrangements. His remarks and the few I have the honor to make are submitted with the utmost deference and respect in case they may be thought worthy of any attention in giving your directions.—
          Preparatory to filing a bill to arrest the progress of the wooden building opposite the branch bank, I asked Mr Lenthall if he or Mr Blagdin, or both of them would be so good as to examine & measure it, and report its dimensions, as on some former occasions, to enable me to state in the bill the particulars in which it was contrary to the regulations declared by the President—I yesterday evening recd the enclosed note saying that this House is within the Dimensions allowed; which I did not suppose was the case before they measured it, although the persons employed in building it assured me it was so.—
          I Have the Honor to be with the utmost respect Sir, Yr mo Ob Servant
          
            Thomas Munroe 
          
        